Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102


2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ratkovic et al (Applicant’s admission Prior Art).
	As per independent claim 1, Ratkovic et al teach the claimed invention.
Claim 1. A method comprising:
(page 3, left-hand column: “To control bypassing, isolation, and clock-gating of the mention modules, we introduce signal INSTYP (Figure 2), generated the instruction OPCODE, which indicates whether an FPFMAV or an FPADD/FPSUBV/FPMULV instruction is executed), an input operand (Fig. 2: input A, B or C);
determining, by the control circuitry, a sparsity of the input operand, the sparsity indicating whether a value of the input operand has a predetermined value or not (page 3, right-hand column: “As in the case of ImplCG, the research done in [16] presents a related data-driven technique for scalar processors. The main advantages (that enable additional savings) of our InputCG technique over the mentioned research are: (1) detection of zero operands, (2) distinction between 1 and NaN, and (3) gating mantissa multiplier when processing NaNs);
determining by the control circuitry, a stationarity of the input operand, the stationarity indicating whether the value of the input operand changes over one or more clock cycles (Page 2, right-hand column: "4.1 Scalar Operand Clock-Gating (ScalarCG) We propose this technique to tackle the cases when one or two operands do not change during the vector instruction”); and
providing the input operand to multiply-accumulate circuitry as an input, according to the determined sparsity and stationarity of the input operand (Fig. 2: ImplCG, ScalarCG, INSTYP; page 3, left hand column: “To control bypassing, isolation, and clock-gating of the mention modules, we introduce signal INSTYP (Figure 2), generated the instruction OPCODE, which indicates whether an FPFMAV or an FPADD/FPSUBV/FPMULV instruction is executed).
	As per independent claim 2, Ratkovic et al teach the claimed invention. 

multiplier and accumulator (MAC) circuitry (Fig. 2) including:
a first input to receive a first operand (Fig. 2: input A), 
a second input to receive a second operand (Fig. 2: input B),
a third input to receive an accumulated data (Fig. 2: input C), and 
an output to provide a summation of i) a multiplication of the first operand and the second operand, and ii) the accumulated data (Fig. 2: “Out”); and
an accumulation register (Fig. 2: a register which store added C maybe is the “Out” signal for accumulation operation) including:
a first input to receive the summation from the output of the MAC circuitry (Fig. 2: input added C maybe is the “Out” signal for accumulation operation), 
a second input to receive a control signal indicating whether both values of the first operand and the second operand are non-zero (Fig. 2: input A, B or C), and
an output to provide the summation to the third input of the MAC circuitry, in response to the control signal indicating that both the values of the first operand and the second operand are non-zero (page 3, left hand column: “To control bypassing, isolation, and clock-gating of the mention modules, we introduce signal INSTYP (Figure 2), generated the instruction OPCODE, which indicates whether an FPFMAV or an FPADD/FPSUBV/FPMULV instruction is executed; page 3, right-hand column: “As in the case of ImplCG, the research done in [16] presents a related data-driven technique for scalar processors. The main advantages (that enable additional savings) of our InputCG technique over the mentioned research are: (1) detection of zero operands, (2) distinction between 1 and NaN, and (3) gating mantissa multiplier when processing NaNs”).
	It is noted that the phase “for the neural network computation” is merely the label of the system. The MAC circuit is the generic circuit for performing the function(s).
Due to the similarity of claim 12 to claim 2, it is rejected under a similar rationale.

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhang et al (Pub. No. US 2017/0357889 A1).
	As per independent claim 1, Zhang et al disclose, see Figs. 1-7A-B and paragraphs [0027]-[0028], the invention as claimed, including:
Claim 1. A method comprising:
receiving, by control circuitry (not shown), an input operand (Fig. 2, interim sparse representation 22/42 or kernels 32/54 ; and Fig. 4: kernel Ki or Image Ii);
determining, by the control circuitry, a sparsity of the input operand, the sparsity indicating whether a value of the input operand has a predetermined value or not (Fig. 2, interim sparse representation 22/42);
determining by the control circuitry, a stationarity of the input operand, the stationarity indicating whether the value of the input operand changes over one or more clock cycles (para. [0027], last two sentences”); and
(para. [0028] “Encoder 56 scans a stream of inputs and forward only those inputs meeting a predetermined condition. In particular, encoder 56 may be configured to forward data to a multiply-accumulator (MAC) 60 only from cells having non -zero values to eliminate redundant operations”).

			Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
6.	Claims 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ratkovic et al (Applicant’s admission Prior Art).
	Ratkovic et al have been discussed in paragraph No #3.
	As per claim 3-11, the detailed features are obvious to a person having ordinary skill in the art for power savings/efficiency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Ratkovic et al’s teachings because the reference discloses a MAC circuitry having power savings/efficiency as claimed.
	Due to the similarity of claims 2-11 to claims 13-20, they are rejected under a similar rationale.
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182